DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 16369837 filed 3/29/2019.  Claims 1-20 are pending.

Specification
The use of the term “InconelTM” (paras. [0043], [0142], & [0154[), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology, without introducing new matter; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP 608.01(v)I.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 15 & 16 depend from claim 12 but are separated from claim 12 by intervening claims 13 & 14, which do not depend from claim 12.  See MPEP 608.01(n)IV.

Claims 1 & 14 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “the heater rod” (at lines 2, 4, & 5) is believed to be in error for - - the glow plug heater rod - -.
		Regarding Claim 14:
The recitation “the heater rod” (l. 4) is believed to be in error for - - the glow plug heater rod - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 12 & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 12, the recitation “InconelTM” is directed to a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material 
Regarding Independent Claim 14, the recitation “an igniter, a glow plug heater rod…” (ll. 2-3) is vague and indefinite because it is unclear whether the glow plug heater rod is part of the igniter or a different structure.  The foregoing is interpreted such that the glow plug heater rod is part of the igniter.
Further regarding Independent Claim 14, the recitation “the base” (l. 3) lacks antecedent basis in the claim and it is unclear to what structure the base belongs.  The foregoing is interpreted such that the base is part of the igniter.
Regarding Dependent Claims 17-19, the recitation “[t]he gas turbine engine of claim…” (l. 1) is vague and indefinite because claim 12, from which claims 17-19 depend, is directed to an igniter, not a gas turbine engine.  The gas turbine engine is recited as the intended use of the claimed igniter in claim 1, but the gas turbine engine is not positively recited.  Thus it is unclear whether claims 17-19 require a gas turbine engine or whether the gas turbine is directed to the intended use of the claimed igniter.  While it is likely that the instant claims were intended to depend from claim 14, which is directed to a gas turbine engine, the claims cannot be interpreted to depend from claim 12 since claim 17 expressly refers to a different currently pending claim.
Regarding Independent Claim 20, the recitation “[a] method of manufacturing an igniter, comprising: providing an igniter having…” (ll. 1-2) is vague and indefinite because it is unclear whether the method is directed to manufacturing an igniter assembly or an igniter per se.  It is noted that the method step of providing an igniter already presumes the igniter is manufactured.  The foregoing is interpreted such that the method is directed to manufacturing an igniter assembly.
Dependent Claims 15-16 are rejected under 35 U.S.C. 112(b) for their dependence from claim 12.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Dependent Claim 16, the limitation “the heat spreader is made of a metallic material” fails to limit claim 12, from which the instant claim depends, because the Inconel material in claim 12 is a metallic material.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasolo FR2898960 (copies of original document and English-language translation are attached).
	Regarding Independent Claim 1, Fasolo teaches an igniter (10) for a gas turbine engine (the italicized limitation is directed to an intended use of the claimed igniter, and Fasolo’s igniter is capable of being used in a gas turbine engine because it is exposed to similar conditions, i.e. hot pressurized gases, and could be used for the same purpose in both Fasolo’s application and a gas turbine engine, i.e. to ignite a fuel/air mixture) comprising: 
a base (22), 

a heat spreader (34) being in thermal conduction contact with the heating section of the heater rod and extending radially therefrom (see Figs. 1-4).
Regarding Dependent Claim 2, Fasolo further teaches the heat spreader is disc-shaped (Fig. 2, annular rib 34a).
	Regarding Dependent Claim 4, Fasolo further teaches the heat spreader is cross-hair shaped (Fig. 4, with fins 34b).
Regarding Dependent Claim 8, Fasolo further teaches the heat spreader extends around a full circumference of the glow plug heater rod (Fig. 2, annular ribs 34a extend about full circumference of 26).
	Regarding Dependent Claim 9, Fasolo further teaches the heat spreader has an annular face circumferentially extending around the glow plug heater rod (annular rib 34a at tip of 26 with annular face facing combustion chamber), the annular face being beveled toward the glow plug heater rod (annular rib 34a at tip of 26 is beveled toward 26).
Regarding Independent Claim 20, Fasolo teaches an igniter assembly (10), comprising: 
an igniter (interpreted to comprise 12/26) having a glow plug heater rod (26); 
a heat spreader (34) around the glow plug heater rod.
Fasolo inherently teaches the claimed method of manufacturing the igniter assembly because the steps of providing the igniter and disposing the heat spreader around the glow plug heater rod would be required to arrive at the igniter assembly taught by Fasolo.

Claims 1, 5-8, 10-11, 13, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberspach 20020127506.
	Regarding Independent Claim 1, Eberspach teaches an igniter (Fig. 1) for a gas turbine engine (italicized recitation is an intended use of the claimed igniter, Eberspach’s igniter is 
a base (16), 
a glow plug heater rod (12) extending from the base along an axis and terminating in a rod end (end portion of 12), the heater rod having a heating section extending axially between axially opposite ends of a heater contained within the heater rod (12 is a glow plug and thus inherently has a heater within it and thus the heating section is defined as claimed; para. [0019]), 
a heat spreader (32) being in thermal conduction contact with the heating section of the heater rod and extending radially therefrom (32 can be in contact with 12 over a region and therefore will be in thermal conduction contact with the heating section of 12 and will extend radially therefrom; para. [0025]).
Regarding Dependent Claim 5, Eberspach further teaches a housing circumferentially surrounding the glow plug heater rod (20 is cylindrical and thus circumferentially surrounds 12; para. [0019]), the rod end protruding beyond the housing (see Fig. 1), a radially outer portion of the heat spreader being secured to the housing (radially outer portion of 32 is secured to 20).
	Regarding Dependent Claim 6, Eberspach further teaches the housing and the glow plug heater rod are radially spaced from each other by a gap axially extending at least along a portion of the glow plug heater rod (axially-extending gap between 12 and 20).
	Regarding Dependent Claim 7, Eberspach further teaches the gap is filled with an insulation material (gap is filled with air at least when the apparatus is not operating).
	Regarding Dependent Claim 8, Eberspach further teaches the heat spreader extends around a full circumference of the glow plug heater rod (32 is cylindrical and thus extends around full circumference of 12; para. [0020]).
Regarding Dependent Claim 10, Eberspach further teaches the heat spreader is made of a metallic material (wire mesh; para. [0021]).  It is noted that one of ordinary skill in the art would understand the term “wire” to inherently convey that the material is metallic (from thefreedictionary.com wire: (a) metal that has been drawn out into a strand or rod… (b) a strand or rod of such material).  
Dependent Claim 11, Eberspach further teaches the heat spreader is made of a conductive ceramic material (32 is made of a ceramic material that heats up when in contact with 12, and thus is a conductive ceramic material; paras. [0021] & [0025]).
	Regarding Dependent Claim 13, Eberspach further teaches the heat spreader has a porous structure (foamed ceramic; para. [0021]).
Regarding Independent Claim 20, Eberspach teaches an igniter assembly (12/16/32/20), comprising: 
an igniter (12 and portions of igniter not shown) having a glow plug heater rod (12); 
a heat spreader (32) around the glow plug heater rod (32 is in contact with 12 over a region; para. [0025]).
Eberspach inherently teaches the claimed method of manufacturing the igniter assembly because the steps of providing the igniter and disposing the heat spreader around the glow plug heater rod would be required to arrive at the igniter assembly taught by Eberspach.

Claims 1, 3, & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dam 5593607 (hereinafter “Dam ‘607).
	Regarding Independent Claim 1, Dam ‘607 teaches an igniter (Figs. 1-2, glow plug 2) for a gas turbine engine (the italicized limitation is directed to an intended use of the claimed igniter, and Dam ‘607’s igniter is capable of being used with a gas turbine engine because it is configured to be disposed in a similar environment with heated, pressurized gases and could be used for igniting a fuel/air mixture in both Dam ‘607’s application or a gas turbine engine) comprising: 
a base (upper portion of 2, see Fig. 1), 
a glow plug heater rod (4/6/9/10) extending from the base along an axis and terminating in a rod end (end of 6), the heater rod having a heating section extending axially between axially opposite ends of a heater contained within the heater rod (heating section defined between ends of 4), 

	Regarding Dependent Claim 3, Dam ‘607 further teaches the heat spreader is spiral-shaped (wire 8 is arranged in a helical configuration).
	Regarding Dependent Claim 10, Dam ‘607 further teaches the heat spreader is made of a metallic material (platinum; Col. 2, ll. 9-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberspach, as applied to claim 1 above, and further in view of Dam 5676100 (hereinafter “Dam ‘100”).
Regarding Dependent Claim 12, Eberspach teaches the invention as claimed and as discussed above for claim 1, and Eberspach further teaches the heat spreader is made of metal (wire mesh; para. [0021]).  One of ordinary skill in the art would understand the term “wire” to inherently convey that the material is metallic (from thefreedictionary.com wire: (a) metal that has been drawn out into a strand or rod… (b) a strand or rod of such material).
Eberspach fails to teach the metal is InconelTM.
Dam ‘100 teaches a glow plug (Fig. 2).  Dam ‘100 further teaches making hot gas-exposed components from Inconel (shield 36 is made from a high temperature resistance material such as an Inconel steel; Col. 3, ll. 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberspach’s igniter such that the heat spreader is made of Inconel in order to make the heat spreader, which is exposed to high temperatures, from a high temperature resistant material (Dam ‘100; Col. 3, ll. 34-38).
Regarding Dependent Claim 16, Eberspach in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 12, and Eberspach in view of Dam ‘100, as discussed for claim 12 above further teaches the heat spreader is made of a metallic material (Inconel is a metallic material).
Regarding Dependent Claim 17, Eberspach in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 12, and Eberspach further teaches the igniter further includes a housing (20) circumferentially surrounding the glow plug heater rod (20 is cylindrical and therefore circumferentially surrounds 12; para. [0019]), the rod end protruding beyond the housing (see Fig. 1), the heat spreader secured to an end of the housing (32 secured to both ends of 20).
Regarding Dependent Claim 18, Eberspach in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 17, and Eberspach further teaches the housing and the glow plug heater rod are radially spaced from each other by a gap axially extending at least 
Regarding Dependent Claim 19, Eberspach in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 18, and Eberspach further teaches the gap is filled with an insulation material (at least when the apparatus is non-operational, the gap is filled with air).

Claims 1-2, 5-9, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponziani 20130195546 in view of Carrere 20150260406.
	Regarding Independent Claim 1, Ponziani teaches an igniter (200) for a gas turbine engine comprising: 
a base (upper portion of 200), 
a glow plug heater rod (202) extending from the base along an axis and terminating in a rod end (face disposed at the combustion chamber 308), 
a heating section (tip end of 202 will heat up for igniting fuel/air mixture); and
a heat spreader being in thermal conduction contact with the heating section of the heater rod and extending radially therefrom (126 is in thermal conduction contact with igniter 200 as shown in Figs. 3-4).
Ponziani does not specify the type of igniter and therefore fails to teach the heater rod having a heating section extending axially between axially opposite ends of a heater contained within the heater rod. 
Carrere teaches an igniter (101) for a gas turbine engine (para. [0049]), the igniter being either a spark plug or a glow plug (para. [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani’s igniter such that the igniter is a glow plug, as taught by Carrere, in order to reduce the size of the igniter relative to a spark plug (Carrere; para. [0050]).  The proposed modification of Ponziani with Carrere results in the heater rod having a heater contained therein and the heating section being defined as claimed.  As the heater would 
	Regarding Dependent Claim 2, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader is disc-shaped (see Fig. 1, 126 is disc-shaped).
	Regarding Dependent Claim 5, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches a housing circumferentially surrounding the glow plug heater rod (106 circumferentially surrounds 202), the rod end protruding beyond the housing (see Fig. 3), a radially outer portion of the heat spreader being secured to the housing (radially outer portion of 126 is secured to 106).
	Regarding Dependent Claim 6, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 5, and Ponziani further teaches the housing and the glow plug heater rod are radially spaced from each other by a gap axially extending at least along a portion of the glow plug heater rod (106 and 202 are radially spaced from each by a gap therebetween, the gap extending axially along 202).
	Regarding Dependent Claim 7, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 6, and Ponziani further teaches the gap is filled with an insulation material (air).
	Regarding Dependent Claim 8, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader extends around a full circumference of the glow plug heater rod (126 extends about the full circumference of 202, see Fig. 1).
	Regarding Dependent Claim 9, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader has an annular face (annular face of 126 facing toward the combustion chamber) circumferentially extending around the glow plug heater rod (annular face of 126 discussed above extends circumferentially about 202), the annular face being beveled toward the glow plug heater rod (the bevel of 126 extends toward 202).
Independent Claim 14, Ponziani teaches a gas turbine engine (para. [0002]) comprising 
a casing (Fig. 3, casing 302), 
a combustor liner (304) within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber (308), and 
an igniter (200), 
an igniter rod (202) extending from the base along an axis and terminating in a rod end (end face of 202 facing combustion chamber 308), 
a heat spreader (126) being in thermal conduction contact with the igniter rod and extending radially therefrom (126 is in thermal conduction contact with 202, see Fig. 3).
Ponziani does not specify the type of igniter and therefore fails to teach the igniter rod is a glow plug heater rod. 
Carrere teaches an igniter (101) for a gas turbine engine (para. [0049]), the igniter being either a spark plug or a glow plug (para. [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani’s igniter such that the igniter is a glow plug, as taught by Carrere, in order to reduce the size of the igniter relative to a spark plug (Carrere; para. [0050]).  The proposed modification of Ponziani with Carrere results in the igniter rod being a glow plug heater rod as claimed.
Regarding Independent Claim 20, Ponziani teaches an igniter assembly (Fig. 3, as follows), comprising: 
an igniter (200) having an igniter rod (202); 
a heat spreader (126) around the igniter rod (see Figs. 1 & 3).
Ponziani does not specify the type of igniter and therefore fails to teach the igniter rod is a glow plug heater rod. 
Carrere teaches an igniter (101) for a gas turbine engine (para. [0049]), the igniter being either a spark plug or a glow plug (para. [0050]).

	Ponziani in view of Carrere inherently teaches the claimed method of manufacturing because in order for the igniter assembly to exist as disclosed, the igniter discussed above must be provided and the heat spreader is disposed about the igniter rod.

Claims 12 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ponziani in view of Carrere, as applied to claim 1 above, and further in view of Dam ‘100.
Regarding Dependent Claim 12, Ponziani in view of Carrere teaches the invention as claimed and as discussed above for claim 1, and Ponziani further teaches the heat spreader is made of a high temperature tolerant material (para. [0016]).
Ponziani in view of Carrere fails to expressly teach the heat spreader is made of InconelTM.
Dam ‘100 teaches a glow plug (Fig. 2).  Dam ‘100 further teaches making hot gas-exposed components from Inconel (shield 36 is made from a high temperature resistance material such as an Inconel steel; Col. 3, ll. 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ponziani in view of Carrere’s igniter such that the heat spreader is made of Inconel in order to make the heat spreader, which is exposed to high temperatures, from a high temperature resistant material (Dam ‘100; Col. 3, ll. 34-38).
Regarding Dependent Claim 15, Ponziani in view of Carrere further in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 12, and Ponziani further teaches the heat spreader is disc-shaped (see Fig. 1, 126 is disc-shaped).
Regarding Dependent Claim 16, Ponziani in view of Carrere further in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 12, and Ponziani in view of 
Regarding Dependent Claim 17, Ponziani in view of Carrere further in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 12, and Ponziani further teaches the igniter further includes a housing circumferentially surrounding the glow plug heater rod (106 circumferentially surrounds 202), the rod end protruding beyond the housing (see Fig. 3), the heat spreader secured to an end of the housing (126 secured to one end of 106).
Regarding Dependent Claim 18, Ponziani in view of Carrere further in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 17, and Ponziani further teaches the housing and the glow plug heater rod are radially spaced from each other by a gap axially extending at least along a portion of the glow plug heater rod (202 and 106 are radially spaced from each other by a gap therebetween which extends axially along 202).
Regarding Dependent Claim 19, Ponziani in view of Carrere further in view of Dam ‘100 teaches the invention as claimed and as discussed above for claim 18, and Ponziani further teaches the gap is filled with an insulation material (air).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741